

108 S2580 IS: Alexander Lofgren Veterans in Parks (VIP) Act
U.S. Senate
2021-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2580IN THE SENATE OF THE UNITED STATESAugust 2, 2021Ms. Sinema (for herself, Mr. Boozman, Mr. Grassley, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior and the Secretary of Agriculture to make free National Parks and Federal Recreational Lands Passes available to members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Alexander Lofgren Veterans in Parks (VIP) Act.2.Recreation passesSection 805 of the Federal Lands Recreation Enhancement Act (Public Law 108–447; 118 Stat. 3385; 16 U.S.C. 6804) is amended—(1)in subsection (a)(4), by striking age and disability discounted and inserting age discount and lifetime; and(2)in subsection (b)—(A)in the heading, by striking Discounted and inserting Free and discounted;(B)in paragraph (2)—(i)in the heading, by striking Disability discount and inserting Lifetime passes; and(ii)by striking subparagraph (B) and inserting the following: (B)Any veteran who provides adequate proof of military service as determined by the Secretary.(C)Any member of a Gold Star Family who meets the eligibility requirements of section 3.2 of Department of Defense Instruction 1348.36 (or a successor instruction).; and(C)in paragraph (3)—(i)in the heading, by striking Gold star families parks pass and inserting Annual passes; and(ii)by striking members of and all that follows through the end of the sentence and inserting members of the Armed Forces and their dependents who provide adequate proof of eligibility for such pass as determined by the Secretary..